DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on January 28th, 2022.
Applicant has preliminarily elected Species C (Figure 8). The traversal is on the ground(s) that there is not an undue burden placed upon the Examiner, and that the cited species are combinable; Applicant argues Figures 8 and 9 are not separate species, but combinable features shown separately. Applicant further states that claim 1 is a generic claim. This is not found persuasive for multiple reasons. First, species that do not include the pressure equalizing element of any kind are included in the disclosure, but claim 1 includes the limitation. Claim 1 therefore is not generic since it includes this feature. Second, the pressure equalization element (12) defined as the connecting channel positioned in at least one of the partitions to connect two adjacent slot sections would be covered if combined with the element that partially covers the inlet opening of the slot. Further, the originally filed specification provides no guidance or teaching of how the features are combinable and how they would operate in the same embodiment. 
In light of Applicant’s arguments, however, that the invention is only directed to the generic embodiments including “a pressure equalizing element” (and thus Species A-B are not part of the invention), the restriction has been withdrawn. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of “pressure equalizing element” into the same embodiment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure equalizing element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the slot comprises a pressure equalizing element”. This limitation has been interpreted under 35 U.S.C. 112(f) as “element” is a nonce term and “pressure equalizing” is a function. However, it’s not clear what structure is at a minimum required to accomplish this function. The specification lists three pieces of structure and their equivalents: 
a. channel 12 that is positioned in the partitions

c. part 14 that fills part of slot 9 thus providing a solid covering
However, it is unclear how these features perform the same function given the substantial differences in structure that accomplishes the function. It’s not clear how the plate positioned over the slots accomplishes a “pressure equalization” in the same way that the channel (12) would. It is further not understood how any of the “pressure equalizing elements” are combined into one embodiment given the channel (12) would be blocked by the covering (13) or filled with material (14). Further, covering (13) and filled material (14) similarly cannot be combined. The originally filed disclosure has not shown how the embodiments are combined, none of the drawings show the features combined, and it doesn’t make sense how they could operate together. It is not clear to one of ordinary skill in the art what functionally equivalent structure is required to achieve the function “pressure equalization”. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the slot comprises a pressure equalizing element”. This limitation has been interpreted under 35 U.S.C. 112(f) as “element” is a nonce term and “pressure equalizing” is a function. However, it’s not clear what structure is at a minimum required to accomplish this function. The specification lists three pieces of structure and their equivalents: 
a. channel 12 that is positioned in the partitions
b. covering element 13 that is positioned over the slot(s)
c. part 14 that fills part of slot 9 thus providing a solid covering
However, it is unclear how these features perform the same function given the substantial differences in structure that accomplishes the function. It’s not clear how the plate positioned over the slots 
	Claim 6 recites the limitation of the pressure equalizing element is a connecting channel, but it depends upon claim 4 which has already recited the pressure equalizing element as an element that partially covers the inlet opening of the slot. It’s therefore not clear what is defining the pressure equalizing element.
	Claims 7-12 recite the limitations “the slot’s first distance” and “the slot’s second distance”. There is insufficient antecedent basis for these limitations in the claims. Further, the claims as written are unnecessarily confusing. For example, it is clear that it is attempted to recite distances d1 and d2, but this isn’t a distance that belongs to the slot. It is the distance from the edge of the slot to the tip from one side or the other (trailing edge/leading edge). But the claim as written makes it read as a distance of the slot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP6222804, hereinafter referenced as ‘804.
Regarding claims 1-2 and 13-18, ‘804 discloses a propeller blade comprising: a pressure side; a suction side opposite to the pressure side (3A and 3B); a blade root that can be attached to a propeller (Figures 8-10); and a blade tip (6) opposite to the blade root, wherein the pressure side is attached to the suction side with a slot (12) that has an inlet opening on the pressure side and an outlet opening on the suction side, and wherein the slot comprises a pressure equalizing element (14). The propeller blade is attached to a hub (2) of a propeller designed to rotate in a defined direction of rotation around an axis of rotation (S). The propeller includes at least two blades (Figure 1) attached to the propeller hub, these at least two blades and hub are integrally formed from a single piece. ‘804 further discloses the slot is divided into at least two slot sections along its length by at least one partition (16).
Regarding claims 3-4, ‘804 discloses the propeller blade according to claims 1-2 above. ‘804 further discloses the pressure equalizing element (14) that partially covers the inlet opening of the slot.
Examiner Note
Patentability with respect to claims 5-12 and 19-20 is hereby reserved pending Applicant’s response to the instant 35 U.S.C. 112(a)(b) rejections above. However, no art was found that provided rationale or prima facie case of obviousness to the features as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doerffer (US 20050147497), Praisner (US 8016567), Harvey (US 6435815), Abe (US 4714408), Pesetsky (US 8246311), Dorweiler (US 20150050146), Prince (US 7832689).
All of the above references disclose blades that include slots through the pressure/suction side surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745